DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Preliminary Amendment

The preliminary amendment filed on 01/26/2021 to a set of claims has been entered and recorded.
Claims 1-4 have been cancelled.
Claims 5-7 have been newly added and are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/26/2021 was filed on or after the effective filing date of the instant application on 01/26/2021.  The submission 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,951,944. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 5, the instant application claim 5 and the US patent claim 1 are both drawn to the same invention. 
The claims differ in scope since the instant application claim 5 is broader in every aspect than the patent claim 1 and is therefore an obvious variant thereof. 
Claim 5 of the instant application is anticipated by the patent claim 1 in that claim 1 of the patent contains all the limitations of claim 5 of the instant application. Claim 5 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 


Claim 7 corresponds to the patent claim 1.
Allowance of application claims 5-7 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claims 1 and 6; therefore, obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fablet et al (US 2016/0198012).
Regarding claim 5, Fablet discloses a client complied to Moving Picture Experts Group-Dynamic Adaptive Streaming over HTTP (MPEG-DASH) standard, the client (a client 310 in Figure 3) comprising: communication circuitry configured to communicate with a server (a server 300 in Figure 3); and a processor coupled to the communication circuitry and configured to control the communication circuitry (Figure 13 and ¶ [0601]-[0602]) to: 
transmit, to the server, a Media Presentation Description (MPD) request (step 2650 in Figure 26) including a first push directive having a first push type (Figures 7a-7b 
receive, from the server, an MPD (steps 2655 and 2662 in Figure 26) specified by the MPD request (Figures 7a-7b and 18a-18b; ¶ [0417]-[0419], ¶ [0483]-[0484] and ¶ [0542] for sending from a server to the client a requested MPD) and only a part of initialization segments not specified by the first push directive (step 2654 in Figure 26; ¶ [0538] and ¶ [0541] for sending PUSH_PROMISE frame indicating its intention to push initialization data not specified by a push directive, PUSH_PROMISE frame is interpreted or has equal function as claimed feature of “only a part of initialization segments”), each initialization segment including meta data for a media content, each initialization segment being not a media segment of the media content (¶ [0253]-[0254] and ¶ [0539]-[0540] for each initialization segment including header fields for media content and not a media segment of the media content); and 
transmit, to the server, a segment request including a second push directive, the second push directive having a second push type different from the first push type, the segment request being generated by reference to the MPD (Figures 7a-7b and 18a-18b; ¶ [0340]-[0343], ¶ [0401]-[0406], ¶ [0484]-[0487] and ¶ [0491]-[0495]).

Regarding claim 6, Fablet discloses a server complied to Moving Picture Experts Group-Dynamic Adaptive Streaming over HTTP (MPEG-DASH) standard, the server (a server 300 in Figure 3) comprising: communication circuitry configured to communicate with a client (a client 310 in Figure 3); and a processor coupled to the communication 
receive, from the client, a Media Presentation Description (MPD) request (step 2650 in Figure 26) including a first push directive having a first push type (Figures 7a-7b and 18a-18b; ¶ [0340], ¶ [0367], ¶ [0417]-[0418], ¶ [0486]-[0487], ¶ [0511]-[0516] and ¶ [0536]); 
transmit, to the client, an MPD (steps 2655 in Figure 26) specified by the MPD request (Figures 7a-7b and 18a-18b; ¶ [0417]-[0419], ¶ [0483]-[0484] and ¶ [0542]) and only a part of initialization segments not specified by the first push directive (step 2654 in Figure 26; ¶ [0538] and ¶ [0541] for PUSH_PROMISE frame is interpreted as claimed feature of “only a part of initialization segments not specified by the first push directive”), each initialization segment including meta data for a media content, each initialization segment being not a media segment of the media content (¶ [0253]-[0254] and ¶ [0539]-[0540]); and 
receive, from the client, a segment request including a second push directive, the second push directive having a second push type different from the first push type, the segment request being generated in the client by reference to the MPD (Figures 7a-7b and 18a-18b; ¶ [0340]-[0343], ¶ [0401]-[0406], ¶ [0484]-[0487] and ¶ [0491]-[0495]).

Regarding claim 7, Fablet discloses a client complied to Moving Picture Experts Group-Dynamic Adaptive Streaming over HTTP (MPEG-DASH) standard, the client (a client 310 in Figure 3) comprising: communication circuitry configured to communicate with a server (a server 300 in Figure 3); and a processor coupled to the communication 
transmit, to the server, a Media Presentation Description (MPD) request (step 2650 in Figure 26) including a first push directive having a first push type (Figures 7a-7b and 18a-18b; ¶ [0340], ¶ [0367], ¶ [0417]-[0418], ¶ [0486]-[0487], ¶ [0511]-[0516] and ¶ [0536]); 
receive, from the server, an MPD (steps 2655 and 2662 in Figure 26) specified by the MPD request and at least one first segment (Figures 7a-7b and 18a-18b; ¶ [0417]-[0419], ¶ [0483]-[0484] and ¶ [0542]); and 
transmit, to the server, a segment request including a second push directive, a second push type having the second push type different from the first push type, the segment request being generated by reference to the MPD (Figures 7a-7b and 18a-18b; ¶ [0340]-[0343], ¶ [0401]-[0406], ¶ [0484]-[0487] and ¶ [0491]-[0495]), 
wherein the at least one first segment includes at least one initialization segment selected in the server from among a plurality of initialization segments of respective representations (¶ [0265]-[0266], ¶ [0537]-[0541], ¶ [0572]-[0575] and ¶ [0597] for pushing only initialization data with low level of confidence), and the first push directive indicates whether a media segment is included in the at least one first segment (¶ [0507]-[0517] and ¶ [0521]-[0523]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421